United States Court of Appeals
                             FOR THE EIGHTH CIRCUIT
                                ________________

                                   No. 10-2864
                                ________________

Deborah D. Johnson,                       *
                                          *
             Appellant,                   *       Appeal from the United States
                                          *       District Court for the
      v.                                  *       Eastern District of Arkansas.
                                          *
US Security Associates, Inc.,             *            [UNPUBLISHED]
                                          *
             Appellee.                    *

                                ________________

                                Submitted: March 10, 2011
                                    Filed: March 15, 2011
                                ________________

Before WOLLMAN, BOWMAN, and SMITH, Circuit Judges.
                     ________________

PER CURIAM.

      Deborah Johnson appeals the adverse grant of summary judgment entered by
the District Court1 in her lawsuit alleging hostile-work-environment and retaliation
claims based on sexual harassment in violation of Title VII of the Civil Rights Act of
1964, 42 U.S.C. §§ 2000e through 2000e-17. After careful consideration of



      1
        The Honorable Billy Roy Wilson, United States District Judge for the Eastern
District of Arkansas.
Johnson’s arguments and a de novo review of the record, see Kratzer v. Rockwell
Collins, Inc., 398 F.3d 1040, 1043 (8th Cir. 2005), we affirm.

       Johnson abandoned her hostile-work-environment claim and her retaliatory-
discipline claim by failing to address those claims in her appellate brief. See
Jasperson v. Purolator Courier Corp., 765 F.2d 736, 740 (8th Cir. 1985) (“A party’s
failure to raise or discuss an issue in his brief is to be deemed an abandonment of that
issue.”). Additionally, the District Court correctly concluded that Johnson failed to
establish a prima facie case of retaliatory discharge. “A plaintiff must show the
employer had actual or constructive knowledge of the protected activity in order to
establish a prima facie case of retaliation.” Buettner v. Arch Coal Sales Co., Inc., 216
F.3d 707, 715 (8th Cir. 2000), cert. denied, 531 U.S. 1077 (2001). In this case, there
is insufficient evidence that the relevant decision-maker had any knowledge that
Johnson had engaged in protected activity. Accordingly, we affirm the judgment of
the District Court.
                         ______________________________




                                          -2-